Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to Applicant’s communication filed on 10/13/20.   Claims 1-18 are pending and are currently under examination.

	Priority
The applicant claims benefit as follows:

    PNG
    media_image1.png
    53
    471
    media_image1.png
    Greyscale

	
Objections
The disclosure is objected to because of the following informalities: 
The claims, especially claims 1 and 2 have awkward phrasing and punctuation which is confusing. 
The examiner suggests that after the first “comprising” in claims 1 and 2, the applicant could rephrase the second/third “comprising” to “wherein” or “comprises”. For example in claim 2, applicant’s phrase “converting the 2-(2-phthalimidoethoxy) ethanol to the 2-(2-aminoethoxy) ethanol by reacting the 2-(2-phthalimidoethoxy) ethanol with hydrazine monohydrate, reacting the 2-(2- phthalimidoethoxy) ethanol with the hydrazine monohydrate comprising:” could be rephrased as “converting the 2-(2-phthalimidoethoxy) ethanol to the 2-wherein reacting the 2-(2-phthalimidoethoxy) ethanol with the hydrazine monohydrate comprises”.
Furthermore, the first mention of a compound name in the claims should not start with “the”. For example, in claim 1, line 2, applicant’s “reacting the 5-tosyloxy-3-oxapentanol” should read “reacting 5-tosyloxy-3-oxapentanol”.
Appropriate correction is required.

Claims 8 and 11 are objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. Both claim 8 and 11 are dependent upon themselves.
Claims 9 and 12-16 are additionally objected to as being dependent on objected claims 8 and 11.

Conclusion
No claim is allowed.

Relevant Art
The examiner mentions Fan et al. (CN 104262173, pub date Jan 7, 2015) as being a reference of note since Fan et al. teaches the synthesis of 2-(2-aminoethoxy) ethanol 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658